Citation Nr: 1826781	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  14-32 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Huntington, West Virginia


THE ISSUES

1. Entitlement to a rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD) with major depressive disorder.

2. Entitlement to a compensable rating for service-connected bilateral hearing loss.

3. Entitlement to service connection for a heart condition, to include as due to herbicide exposure.

4. Entitlement to service connection for benign prostate hypertrophy (claimed as prostate condition), to include as due to herbicide exposure.

5. Entitlement to service connection for squamous cell carcinoma (claimed as skin cancer), to include as due to herbicide exposure.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

Saudiee Brown, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to February 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2013 and October 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in September 2017.  The Veteran's daughter was present as a witness.  A transcript of the hearing is of record.

The Board notes that during the September 2017 Board hearing, the Veteran asserted that he started taking blood pressure medication beginning in 2008.  This statement was made in the context of discussing heart disease which he believed was due to exposure to herbicides.  It appears that he may be raising a claim for service connection for high blood pressure due to herbicide exposure.  Medical treatment records show that the Veteran has been diagnosed with high blood pressure; however, the RO has not adjudicated this issue.  Therefore, the Board requests that the RO further develop this claim.  

The issues of entitlement to a rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD) with major depressive disorder, entitlement to a compensable rating for service-connected bilateral hearing loss, and entitlement to service connection for benign prostate hypertrophy (claimed as prostate condition), to include as due to herbicide exposure are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The competent and probative evidence of record does not show that there is a current diagnosis of a heart condition.

2. The competent and probative evidence of record shows that the Veteran's squamous cell carcinoma (claimed as skin cancer) is etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a heart condition, to include as due to herbicide exposure, have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

2. The criteria for entitlement to service connection for squamous cell carcinoma (claimed as skin cancer), have been met.  38 U.S.C. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.	Service Connection

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110 (2012); 38 C.F.R. § 3.303 (2017).  To establish service connection for a disability, the Veteran must show: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be established for a disability shown after service when all of the evidence, including that pertinent to service, shows that the disability was incurred in service.  38 C.F.R. § 3.303 (d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303 (b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection for certain diseases may also be established on a presumptive basis by showing that the disease manifested to a compensable degree within one year from the date of separation from service.  38 C.F.R. §§ 3.307 (a)(3), 3.309(a).

Certain diseases may be presumed to have been incurred in service where a Veteran was exposed to herbicide agents, such as Agent Orange, while on active service, even when there is no evidence of such exposure during the period of service.  38 U.S.C. § 1116 (2012); 38 C.F.R. §§ 3.307 (a)(6), 3.309(e) (2017).  Veterans who served in the Republic of Vietnam during the Vietnam Era are presumed to have been exposed to herbicide agents.  38 C.F.R. § 3.307 (a)(6)(iii).  Generally, the regulation applies where an enumerated disease becomes manifest to a compensable degree at any time after active service.  38 C.F.R. § 3.307 (a)(6)(ii).

Under 38 U.S.C. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Heart Condition

The evidence of record does not show a current diagnosis for a heart condition.  On the contrary, a VA ischemic heart disease exam dated in April 2013 shows that "The Veteran denies chest pain, CAD, IHD, stent placement and CABG. He also does not take NTG for chest pain. He has no documented CAD or IHD [on] his CPRS problem lists."  The examiner stated that the veteran does not have ischemic heart disease.

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992). 

A veteran is competent to describe symptoms that he is able to perceive through the use of his senses and to give evidence about what he has experienced.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  However, the Veteran is not shown to possess any medical expertise; thus, his opinion as to the existence of a heart condition or as to the etiology of such disability is not competent medical evidence.  As there is no evidence that the Veteran has a current heart condition, his service connection claim must be denied. 

Since the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine does not apply.  38 U.S.C. § 5107.

Squamous Cell Carcinoma

The Board finds the Veteran has a current diagnosis of squamous cell and basal cell carcinoma, which was diagnosed in September 2014.  The Board also finds that the Veteran meets the requirements for the presumption of herbicide exposure, as he has verified service in Vietnam beginning in July 1967.  However, the Veteran's diagnosed disability of squamous cell carcinoma and basal cell carcinoma is not one of the disabilities listed under 38 C.F.R. § 3.309 (e).  As stated above, there is no presumption of service connection for any disability outside of those listed.  Therefore, the Veteran's skin cancer disability cannot be service connected on a presumptive basis of herbicide exposure.

However, the Veteran's skin cancer disability can be service connected on a direct basis.  In an August 2017 private treatment letter, the Veteran's private physician found that the Veteran's skin condition more than likely came from his time in service.  The private physician stated that the Veteran's skin cancers could appear anywhere on the body but most often were found in areas that received the most exposure to UV radiation, either from the sun or from tanning beds.  Since diagnosis, 13 skin cancers were found mostly on the hands, arms and face area.  The private physician reasoned that the Veteran worked in the coal mines for approximately 40 years.  During those years he worked underground with little contact with the sun's UVA radiation.  Thus, he concluded that his skin cancers were likely due to service.

In addition, the Veteran testified during the hearing that his military occupational specialty (MOS) as combat engineer place him outdoors in the jungle.  This exposed him to the sun.  Based on the record, it appears that the Veteran's main exposure to the sun would have been during his time in service and not working in the coal mines underground following service for 40 years.  Thus, the Board finds that resolving reasonable doubt in the Veteran's favor, the Veteran's entitlement to service connection for squamous cell carcinoma, to include as due to herbicide exposure, is warranted.  


ORDER

Entitlement to service connection for a heart condition, to include as due to herbicide exposure is denied.

Entitlement to service connection for squamous cell carcinoma (claimed as skin cancer), to include as due to herbicide exposure is granted.


REMAND

Regarding the Veteran's increased rating claims for PTSD with major depressive disorder and bilateral hearing loss, the Board finds that the Veteran last had a VA examination for these claims in April 2013 and May 2013, respectively.  This is over 4 years ago.  In addition, the Veteran has asserted that the symptoms for both disabilities have worsened.  Thus, the Board finds that a more contemporaneous examination to address the current severity of the Veteran's PTSD with major depressive disorder and bilateral hearing loss is needed.

Regarding the Veteran's claim for benign prostate hypertrophy (claimed as prostate condition), to include as due to herbicide exposure, the Veteran was afforded a VA examination for this claim in April 2013.  At this time, the VA examiner found that the Veteran did not have prostate cancer.  The Veteran informed the VA examiner that he had elevated PSA and a prostate biopsy was done in June/July 2012 which was negative for prostate cancer.  He was diagnosed with benign prostate hypertrophy.  The Veteran also reported that his urologist did not tell him that he had prostate cancer.  The Board finds this VA examination inadequate as no nexus opinion was provided regarding the Veteran's current benign prostate hypertrophy and its relation to service.  Thus, a new VA opinion, and VA examination if needed, should be conducted to obtain a nexus opinion.

Accordingly, the case is REMANDED for the following actions:

1. Obtain any outstanding VA or private treatment records.  Request that the Veteran assist with locating these records, if possible.  Associate these with the claims file.

2. Then, schedule the Veteran for separate VA examinations to determine the current severity of the Veteran's service-connected PTSD with major depressive disorder and bilateral hearing loss.  The claims file, a copy of this remand, and any other pertinent evidence should be provided to the examiner for review.  

The examiner should consider the Veteran's lay statements and provide a clear rationale for all opinions expressed.  If the examiner cannot provide an opinion without resorting to mere speculation, then the examiner must state this, and provide any information that would be needed, if possible, to make an opinion.

3. Also, forward the claims file and a copy of this remand to the April 2013 VA examiner, if available, or an appropriate substitute, to obtain an addendum opinion regarding the Veteran's benign prostate hypertrophy.  A VA examination should be conducted, if deemed necessary.  The examiner is asked to opine on the following questions:

a) Whether the Veteran has a diagnosis separate from benign prostate hypertrophy, to include prostate cancer.

b) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's benign prostate hypertrophy, or other prostate condition if diagnosed, is caused by exposure to herbicides during service.

c) If it is not found that the Veteran's benign prostate hypertrophy, or other prostate condition, is caused by exposure to herbicides, then the examiner is asked to opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's benign prostate hypertrophy, or other prostate condition, was caused by or is etiologically related to service on any other basis.

A clear rationale should be provided for all opinions expressed.  If the examiner cannot provide an opinion without resorting to mere speculation, then the examiner must state this, and provide any information that would be needed, if possible, to make an opinion.

4. Thereafter, readjudicate the Veteran's claims.  If the benefits sought remain denied, issue a supplemental statement of the case and provide the Veteran and his representative a reasonable opportunity to respond.  Then return the appeal to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


